Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II claims 28-35 in the reply filed on 11/11/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US4851049(US’049).
US’049 discloses bismuth vanadate/molybdate pigments coated with gamma-aminopropyltrimethoxysilane, gamma-aminopropyltriethoxysilane N-aminoethyl-3-aminoproyltrimethoxysilane and mixtures thereof (claims 1, 10-13; col.4, lines 2 – 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.-
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28-29, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP2584010.
Regarding claims 28-29, and 31-33, EP’010 discloses a bismuth-based pigment comprising a first coating containing silicon dioxide and one or more functionalized silane(s), and a second coating containing one or more functionalized silane(s).

The silane(s) is (are) of the general formula

        R-Si-(OR')3,
wherein
R is an alkyl group, preferably an alkyl group having from 1 to 22 carbon atom(s), an aryl group, or a combination thereof; or
R is an alkyl group, preferably an alkyl group having from 1 to 16 carbon atom(s), said alkyl group being substituted with at least one electron donating group, preferably an alcohol group or an amino group; and
R' is an alkyl group, preferably an alkyl group having from 1 to 3 carbon atom(s), or an aryl group.
The silane comprises amino-3-propyltriethoxysilane, N-(2-aminoethyl-3-aminopropyl)-trimethoxysilane, phenyltriethoxysilane, hexadecyltrimethoxysilane, propyltrimethoxysilane, methyltriethoxysilane, N-benzyl-N-aminoethyl-3-aminopropyltrimethoxysilane, N-vinylbenzyl-N'-aminoethyl-3-aminopropylpolysiloxane, N-(n-butyl)-3-aminopropyltrimethoxysilane, or any combination of two or more thereof (claims1-6).
The prior art states that it is to be understood that the method of the present invention can also be realized using (or can also be applied to any) other bismuth-based 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to treat the bismuth vanadate pigment with the claimed silane, motivated by the fact that the prior art states that it is to be understood that the method of the present invention can also be realized using (or can also be applied to any) other bismuth based pigment and the prior art discloses bismuth vanadate-based pigment ([0008], [0011-0012,0017-0018), and [0134]).
Claims 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP2584010, further in view of US20050252417(US’417).
EP’010 discloses bismuth based pigment set forth above. But it is silent that the pigment is coated with polyacrylate layer.
However, US’417 discloses that suitable as one or more polymers such as polyacrylate can be applied as layers to bismuth based pigments to guarantees the stability of the pigments.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply polyacrylate coating  to the  pigments, US’417 discloses that suitable as one or more polymers such as polyacrylate can be applied as layers to bismuth based pigments to guarantees the stability of the pigments([0011]). 
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP2584010, further in view of US2002/0123561.


    PNG
    media_image1.png
    217
    394
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    136
    343
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    250
    369
    media_image3.png
    Greyscale



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731----------------------------------------------------------------------------------------------------